DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each base plate being secured to the grade” as claimed in claim 1, “base plate can be removably secured in a desired position so it doesn’t shift or rotate once it has been secured to the grade” as claimed in claim 6, and “the base plate is removably secured to the grade by one or more bolts” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The specification discloses that the base plate is element 24.  Figures 5A-5C show the base plate 24 being a vertically-oriented plate.  There is nothing showing how base plate 24 is removably secured to the grade, and removably secured to the grade by one or more bolts.  It is not even clear whether Applicant’s base plate is shown or referenced correctly.

The drawings are further objected to because:
A) Figures 1 and 3 show the front legs having reference numeral “20” but it appears they should have reference numeral “26” instead to be consistent with Figure 4 and the disclosure in the specification; and

C) What is the horizontal plate between two nuts shown in Figures 5A-5C?  It is not numbered in the figures or described in the specification, even though it appears to be a key component to allow adjustability.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Specification
The disclosure is objected to because of the following informalities:
A) under Brief Description of the Drawings, “perspective” is incorrectly used in each figure description.  The figures only show front, top, or side views, and none of them actually show perspective views;
B) page 4, lines 21-22, discloses “base members 20 each have a base plate and a pair of front supporting legs 26 and a pair of back supporting legs 28.”  This disclosure appears to be incorrect, or at least incorrectly stated.  There are only two front legs and two back legs total, so it is not possible that each base member 20 has pair of front supporting legs 26 and a pair of back supporting legs 28;
C) page 5, lines 25-26, discloses “side portion of base plate is flexible”.  The specification discloses the base plate to be element 24, which is a vertically-oriented plate.  Based on Figures 5A-5C, it appears that it is the bottom half of the base plate that is flexible; and
D) The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 8 recites “wherein the base plate is removably secured to the grade by one or more bolts.”  The specification discloses the base plate to be 24.  Figures 5-5C show 24 to be a vertically-oriented plate.  There is no disclosure of how the base plate is removably secured to the grade by one or more bolts.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “each base plate being secured to the grade”.  The specification discloses that the base plate is element 24.  Figures 5A-5C show the base plate 24 being a vertically-oriented plate.  It is unclear how base plate 24 is removably secured to the grade.
Claim 3 recites “each base plate includes at least one side portion, the side portion is able to be adjusted at least 30 degrees in a left-side to right-side direction.”  The specification discloses the base plate to be element 24, which is a vertically-oriented plate.  Based on Figures 5A-5C, it appears that it is the bottom half of the base plate that is able to be adjusted at least 30 degrees in a left-side to right-side direction.
Claim 4 recites “wherein the base plate includes one or more adjustment structures, the adjustment structure having a locking bolt, a first locking nut and a second locking nut”.  The specification discloses the base plate to be 24, which is a vertically-oriented plate.  Base plate 24 has a locking bolt 34, but only has one locking nut.  It is unclear where the second locking nut comes in.  There is a vertically-oriented bolt that has two nuts as shown in Figures 5-5C, but the vertically-oriented bolt is not numbered or even disclosed, and that vertically-oriented bolt is not part of the base plate 24.  The two nuts shown in Figures 5A-5C are shown with a horizontally-oriented plate in between, but that horizontally-oriented plate is unnumbered and not described.  Which element is the base plate?  A plate is one flat piece.  Applicant’s specification and claims are so confusing, it appears that the base plate is not the vertically-oriented plate 24.  Or Applicant keeps inadvertently mixing and confusing the parts.
Claim 5 recites “further including spaces and gaps to allow multi- directional adjustment, the spaces and gaps being between the base plate and locking bolt”.  Again, the specification discloses the base plate to be 24, which is shown to be a vertically-oriented plate in Figures 5-5C, and the specification discloses the locking bolt to be 34.  Looking at figures 5-5C, there do not appear to be gaps between the base plate 24 and the locking bolt 34.  There is a gap, which is shown with reference numeral 50 in Figures 5A-5C, but that gap is between the unnumbered vertical bolt and the unnumbered horizontal plate.  There is also a gap adjacent base plate 24 in Figure 5A, but that gap is between the base plate 24 and what appears to be leg 26.  There are no “spaces and gaps” between the base plate and locking bolt.  Again, which element is the base plate?  A plate is one flat piece.  Applicant’s specification and claims are so confusing, it appears that the base plate is not the vertically-oriented plate 24.  Or Applicant keeps inadvertently mixing and confusing the parts.
Claim 8 recites “wherein the base plate is removably secured to the grade by one or more bolts.”  The specification discloses the base plate to be 24.  The figures show 24 to be a vertically-oriented plate (shown in Figures 5-5C).  There is no disclosure of how the base plate 24 is removably secured to the grade by one or more bolts.
Applicant’s disclosure and claims are absolutely confusing.  Applicant needs to review all of the elements of the invention, and provide corrections in the drawings, specification, and claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leum, US 9,051,136 in view of Hartman, US 2,904,802 and Wilson, US 5,494,333.
Regarding claim 1, Leum teaches a modular and impactable frame having an integrated dock leveler with a planar member (Figures 1 and 2).  While Leum fails to disclose the details of the frame as claimed, Hartman teaches a loading dock having a frame, the frame including two opposing front plates, opposing side members, opposing base members, the base members each having a pair of front and back supporting legs, and an integral bracing structure connecting each side member to a respective base member (Figure 2).  It would have been obvious to one of ordinary skill in the art to modify Leum’s frame to include the details of Hartman’s frame including the frame including two opposing front plates, opposing side members, opposing base members, and an integral bracing structure connecting each side member to a respective base member, and the base members each having a pair of front and back supporting legs in view of Hartman’s disclosure as a known design of a loading dock frame based on design choice.  Leum further shows the bottom of each leg having a foot (40; Figures 2, 3, and 5) that appears to be pivotable in a front-to-back direction (which one of ordinary skill in the art would recognize, looking at Figures 3 and 5, foot is attached to leg with a bolt and cotter pin).  Wilson discloses leveling feet which can be used on sloping or uneven terrain, and discloses leveling feet which can be adjustable in a front-to-back direction (Figures 2 and 4A) or leveling feet which can be adjustable to any angle around 360 degrees using a ball and socket joint (Figure 4B).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have leveling feet as suggested by Leum and to have the leveling feet be of the ball and socket joint as disclosed by Wilson to be able to accommodate sloping or uneven terrain.  The resulting combination yields the base members each having a base plate (horizontal bottom as shown in Wilson’s 4B), the base plate being adjustable between a left-to-right direction as well as adjustable in a front-to-back direction so as to allow for leveling on uneven ground, wherein the front plates are capable of absorbing impact from a vehicle and transferring an impact load to the integral bracing structure and each base plate.  In view of Wilson disclosing the bottom of each leveling feet having a gripping surface (30) to prevent slippage of the foot on a supporting surface, it would have been obvious to one of ordinary skill in the art to modify the bottom of each base plate to have a gripping surface in view of Wilson’s disclosure to prevent slippage of the foot on a supporting surface.  The resulting combination yields each base plate being secured to the grade and being securely attached to the grade.
	Regarding claim 2, the resulting combination includes each base plate being able to be adjusted independent of the opposing base plate.
	Regarding claim 3, the resulting combination includes each base plate including at least one side portion, the side portion being able to be adjusted at least 30 degrees in a left-side to right-side direction (via the ball and socket joint).
	Regarding claim 6, the resulting combination includes the limitation that the base plate can be removably secured in a desired position so it doesn't shift or rotate once it has been secured to the grade.
	Regarding claim 7, a dock housing can be secured to the planar member or frame of the resulting combination.
	Regarding claim 8, while the resulting combination fails to disclose that the base plate is removably secured to the grade by one or more bolts, the Examiner takes Official Notice that removably securing a plate to the ground using one or more bolts is old and well-known.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to removably secure the base plate to the grade/ground by one or more bolts to provide to better security and minimize movement.
	Regarding claim 9, the resulting combination includes the limitation since Leum further shows a back plate (portion to the left of the legs in Figure 3) which can be bolted to a wall of a building.
	Regarding claim 10, the frame of the resulting combination can be bolted to a mobile loading dock or a loading platform.
	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Leum in view of Hartman and Wilson as applied to claim 1 above, further in view of Monroe (NPL) and Zoro (NPL as an evidentiary reference).
	Regarding claim 4, while the resulting combination fails to disclose that the base plate includes one or more adjustment structures, the adjustment structure having a locking bolt, a first locking nut and a second locking nut, Monroe and Zoro show known leveling feet having a locking bolt, a first locking nut and a second locking nut and that they are commonly available to purchase.  it would have been obvious to one of ordinary skill in the art to modify the ball and socket joint of the resulting combination to be the type shown in Monroe and Zoro as an alternate type of leveling foot since it is commonly available to purchase.  The resulting combination includes the base plate including one or more adjustment structures, the adjustment structure having a locking bolt, a first locking nut and a second locking nut.
	Regarding claim 5, the resulting combination includes spaces and gaps to allow multi-directional adjustment, the spaces and gaps between the base plate and bolt.

Examiner’s Remark
	Examiner notes that if Applicant correctly claims what is shown in Figures 5A, 5B, and 5C, it would appear to read over the prior art.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Green, US 9,068,395 is cited for the teaching of a pivoting foot having a bolt and two nuts, both nuts can be tightened to lock foot in desired position or untightened to allow swiveling.  Ketz et al., US 2018/0000063 is cited for the teaching of swiveling feet that allow pivoting along both x axis and y axis to accommodate uneven ground.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671